DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed December 9, 2021 (hereinafter “12/9/21 Amendment") has been entered, and fully considered.  In the 12/9/21 Amendment, claims 2-7 & 9-15 were amended.  No claims were cancelled (claim 1 was previously cancelled), or newly added.  Accordingly, claims 2-15 remain pending in the application.         
3.	The 12/9/21 Amendment has overcome the objections to the Specification and claims previously set forth in the Non-Final Office Action mailed 06/10/21 (“06/10/21 Action”).
4.	The rejections under §§ 102 & 103 have been updated to address the new claim limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
5.	The non-statutory double patenting rejections have been maintained.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7, 11, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0040146 to Harrington et al. (“Harrington”).  
8.	Regarding claim 2, Harrington discloses a method for occluding a fallopian tube, comprising:
ablating a region of tissue at a site in the fallopian tube [Abstract, ¶’s [0042]-[0044]];
damaging the region of tissue at the site with a working end [wounding segment (52) - ¶[0041]; FIG. 5] of a catheter [delivery catheter - ¶[0041]; FIG. 5] to produce a coagulum [note: Harrington discloses at ¶[0044] that, when using RF energy as the wounding mechanism, heating may accomplished in two stages (“The heating may also be accomplished in two stages, heating briefly to 70-80 .degree. C. (5 to 10 seconds) followed by heating to 40-60 .degree. C. for an additional 30 to 60 seconds”); as broadly as currently claimed, the first heating stage of Harrington comprises the claimed “ablating” step recited above, while the second heating stage of Harrington comprises the instant claimed “damaging” step – since further heating/wounding the tissue in a second stage comprises “damaging” the tissue; see also ¶[0030] (“wound healing response”) and ¶’s [0031]-[0035]]; and
preventing displacement of the coagulum at the site with a distal portion [at least one implantable plug (34) - ¶’s [0041]-[0042]; FIG. 5] extending from the working end [plug (34) is housed within the wounding segment (52) and ejected from the distal tip of the catheter - ¶’s [0041]-[0042]; FIG. 5] to promote adhesion of walls of the fallopian tube [via placement of the at least one implantable plug (34) adjacent to the wounded tissue to promote in-growth of vascularized tissue – see Abstract, ¶’s [0012], [0013], [0030], [0041], [0042]; FIGS. 4-5].
9.	Regarding claim 3, Harrington further discloses wherein ablating a region of tissue at a site in the fallopian tube comprises advancing the catheter [delivery catheter - ¶[0041]; FIG. 5] to the site and applying energy from the catheter [see ¶[0041] (“The catheter includes a catheter body 51 with a wounding segment 52… Four electrodes 54, 55, 56 and 57 are aligned along the outer surface of the wounding segment”); and ¶’s [0042]-[0044]; FIG. 5].  
10.	Regarding claim 4, Harrington further discloses wherein the distal portion comprises a detachable portion [the one or more plugs (34) are ejected from the distal tip of the catheter - ¶’s [0041]-[0042]; FIG. 5].
11.	Regarding claim 7, Harrington further discloses wherein the detachable portion [plug (34)] comprises one or more recesses [pores], wherein the ablated tissue is pressed or drawn into the one or more recesses [pores] [e.g., Abstract, ¶’s [0033]-[0035]]. 
12.	Regarding claim 11, Harrington further discloses wherein ablating a region of tissue at a site in the fallopian tube comprises ablating the mucosal layer tissue and the underlying muscle layer tissue of the fallopian tube at the site [¶’s [0027], [0030], [0045]]. 
13.	Regarding claim 12, Harrington further discloses wherein ablating a region of tissue at a site in the fallopian tube comprises providing energy to a plurality of electrodes spaced apart on the catheter [electrodes (54), (55), (56), (57) - ¶[0041]; FIG. 5]. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington.
17.	Regarding claim 13, Harrington discloses all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	With reference to the excerpt of FIG. 5 of Harrington (reproduced below), Harrington teaches that the wounding segment (52) in the RF embodiment is about 6 to 8 mm long [see ¶[0041]; FIG. 5].     	

    PNG
    media_image1.png
    193
    515
    media_image1.png
    Greyscale

Excerpt of FIG. 5 of Harrington
	A length of 8 mm = 0.8 cm (via conversion).  As such, Harrington does not explicitly teach:
wherein ablating a region of tissue at a site in the fallopian tube further comprises activating an energy source to deliver energy to the plurality of electrodes to ablate the fallopian tube tissue over a length of 1 cm to 3 cm.  
However, the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a prima facie case of obviousness exists since the disclosed value in Harrington of 0.8 cm is close enough to Applicant’s claimed value of 1 cm such that one skilled in the art would recognize that a similar ablation zone (in length) would be achieved using the device of Harrington.  

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of U.S. Patent Application Publication No. 2011/0308527 to Harrington et al. ("Harrington ‘527").
19.	Regarding claim 5, Harrington discloses all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
	While Harrington discloses that the detachable portion [plug (34)] remains in the fallopian tube to assist in formation of adhesion [e.g., ¶’s [0012], [0013], [0030]-[0035], [0041], [0042]], Harrington does not disclose that the detachable portion is bio-erodible.
	Harrington ‘527, in a similar field of endeavor, teaches a method for occluding a fallopian tube at a targeted site, comprising advancing a probe working end [detachable electrode plug (24) of catheter (20) - ¶’s [0011], [0028], [0030], [0036], [0043] – FIG. 3A] into the targeted site in the fallopian tube [¶[0043]], damaging the targeted site with the probe to cause injury to the fallopian tube at the target site at the targeted site [¶’s [0011], [0042], [0043]], and detaching the bio-erodible portion of the probe [¶’s [0011], [0043]] to maintain the coagulum at the site to thereafter create an adhesion of walls of the fallopian tube [¶’s [0043], [0054]-[0058]]. 
	Harrington ‘527 further teaches that detachable electrode plug (24) of catheter (20) comprises a bio-erodible portion [electrode plug (24) includes an insulator (29) which can be made from bioerodible materials - ¶[0033]].  
.

20.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of U.S. Patent Application Publication No. 2008/0245371 to Gruber ("Gruber").
21.	Regarding claim 8, Harrington discloses all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
	While Harrington discloses that the detachable portion may be made of a wide variety of materials [e.g., ¶’s [0035]-[0040]], Harrington does not disclose wherein the detachable portion comprises a copper layer covering a polymeric carrier.
Gruber, in a similar field of endeavor, teaches systems, methods, apparatus and devices for performing improved gynecologic and urologic procedures [Abstract], including a method of occluding a fallopian tube, comprising the steps of positioning a catheter in the fallopian tube,  and deploying an occlusion device from the catheter within the fallopian tube [e.g., claim 4].  Gruber further teaches an implant that can be made of metal or plastic, preferably metal, preferably copper, which is known to create an inhospitable environment for fertilization to occur [¶[0249]; see also claim 5].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harrington such that the detachable portion comprises a polymeric carrier covered by a copper layer, since copper is a material known for creating an inhospitable environment for fertilization, which would thereby enhance the efficacy of the occlusion method.  

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of U.S. Patent No. 5,303,719 to Wilk et al. ("Wilk").
23.	Regarding claim 10, Harrington discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Harrington does not, however, disclose wherein damaging the region of tissue at the site to produce a coagulum comprises applying suction to the ablated tissue using negative pressure generated by a negative pressure source.
Wilk, in a similar field of endeavor, teaches a method for closing or sealing a fallopian tube [col. 1, lines 12-16], including a probe [instrument (60)] having a tubular member (62) and an electrical lead (64) extending longitudinally through tubular member (62) from a source of electrical power or voltage (66) at a proximal end of tubular member (62).  A cauterization contact (68) is operatively connected to lead (64) at the distal end of instrument (60).  Electrical source (66) is operatively linked to contact (68) for transmitting a cauterizing current to the inner surface of the Fallopian tube, thereby destroying cells in the endothelial layer [col. 7, ll. 45-63; FIG. 8].  
Wilk further teaches that, upon the destruction of a layer of cells along an inner surface segment of Fallopian tube FT, a suction source (128) is connected to channel (126) for subjecting Fallopian tube FT to a vacuum, thereby collapsing Fallopian tube FT inwardly upon itself (FIG. 3) and inducing the mutilated inner surface of the Fallopian tube FT to adhere to itself in a seal or closure [col. 6, ll. 9-20; see also col. 3, ll. 27-32; & claims 21-22].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harrington such that damaging the region of tissue at the site to produce a coagulum comprises applying suction to the ablated tissue using negative pressure generated by a negative pressure source, as taught by Wilk, since such KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harrington and Harrington ‘527, as applied to claim 5 above, and further in view of U.S. Patent No. 8,048,101 to Lee-Sepsick et al. (“Lee-Sepsick”).  
25.	Regarding claim 6, the combination of Harrington and Harrington ‘527 teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Harrington and Harrington ‘527 does not, however, teach wherein the detachable portion is configured to bioerode from a group consisting of less than 5 days, less than 10 days, or less than 30 days.
Lee-Sepsick, in a similar field of endeavor, teaches the use of occluding materials that may be resorbed or degraded 80% to 100% over a time period of less than 10 days [col. 26, lines 4-49]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Harrington and Harrington ‘527 to use any art-recognized value for the bio-erosion time period such as, for example, less than 10 days, as taught by Lee-Sepsick, based on desired clinical objectives.
Further, such modification amounts merely to application of a known technique (implementation of a known bio-erosion time period) to a known method, to yield predictable results.  For example, the particular known technique was recognized as part of the ordinary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
27.	Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,664.  
Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the copending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above.  
28.	Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,065,146.   
Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
29.	Claims 2-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24, 26, & 33-45 of co-pending Application No. 14/793,591 (published as U.S. 2016/0030109 on Feb. 4, 2016).  
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
30.	Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the nonstatutory double patenting rejections set forth above are overcome.
	More particularly, neither Harrington, nor the other references of record, teach or render obvious the claimed fallopian tube occlusion method, including “wherein damaging the region of tissue at the site to produce a coagulum comprises actuating a cutting mechanism at the working end of the catheter to cause bleeding and coagulum accumulation at the site.”  
While it is noted that Wilk, for instance, teaches cauterizing the endothelial layer of the fallopian tube [col. 7, ll. 45-63], or cutting the endothelial layer of the fallopian tube [col. 7, ll. 25-44] to destroy cells along an inner surface of the fallopian tube, these operations are disclosed as alternatives, in separate embodiments, using separate instruments.  As such, Wilk does not fairly teach or suggest actuating a cutting mechanism of the catheter to cause injury to the fallopian tube tissue after it has been ablated.   
31.	Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the nonstatutory double patenting rejections set forth above are overcome.
 	Neither Harrington, nor the other references of record, teach or render obvious the claimed fallopian tube occlusion method, including “wherein damaging the region of tissue at cutting mechanism towards the ablated tissue to cut the ablated tissue.”
Again, while Wilk, for example, teaches cutting the endothelial layer of the fallopian tube [col. 7, ll. 25-44] to destroy cells along an inner surface of the fallopian tube, this operation is disclosed as an alternative to cauterizing the endothelial layer of the fallopian tube [col. 7, ll. 45-63], in a separate embodiment, using a separate instrument.  Wilk does not fairly teach or suggest actuating a cutting mechanism of the catheter to cause injury to the fallopian tube tissue after it has been ablated.   
32.	Claim 15 would be allowable because it depends from dependent claim 14. 

Response to Arguments
33.	As noted above, the 12/9/21 Amendment has overcome the objections to the Specification and claims previously set forth in the 06/10/21 Action.
34.	The rejections under §§ 102 & 103 have been updated to address the new claim limitations, and maintained.  
35.	Applicant's arguments concerning the rejection of independent claim 2 have been fully considered but they are not persuasive.  Applicant argues as follows: 
Harrington does not disclose the features as claimed. Harrington discloses an occlusion method comprising first and second heating stages using RF energy as a wounding mechanism (para. [0044]). However, Harrington does not disclose a catheter having a working end to damage the region of tissue at the fallopian tube and a distal portion extending from the working end to prevent displacement of the coagulum at the site. Harrington does not provide a catheter or a distal portion extending therefrom to produce a coagulum and promote adhesion. Harrington simply states that RF energy is used to wound the tissue and that a plug 34 can be inserted “after the target site has been treated with the application of thermal energy” (para. [0030]). There is no 

12/9/21 Amendment, pgs. 6-7. 

Contrary to Applicant’s assertions, Harrington clearly and unambiguously teaches a catheter [delivery catheter - ¶[0041]; FIG. 5] having a “working end” [wounding segment (52) - ¶[0041]; FIG. 5].  Independent claim 2, as currently pending, sets forth no limitations defining the structure of the “working end.”  As such, as broadly as claimed, wounding segment (52) and the four electrodes (54, 55, 56, 57) mounted thereon comprise a “working end” of the catheter [FIG. 5], and the “working end” in Harrington is clearly used to perform the step of damaging the region of tissue at the site [¶’s [0041], [0044]].  
Further, and as noted in the body of the rejection above, a distal portion extends from the working end [e.g., implantable plug (34) is housed within the wounding segment (52) and is ejected from the distal tip of the catheter to promote adhesion of walls of the fallopian tube via placement of the plug (34) adjacent to the wounded tissue to promote in-growth of vascularized tissue – see Abstract, ¶’s [0012], [0013], [0030], [0041], [0042]; FIGS. 4-5].
Accordingly, the rejection of independent claim 2 under § 102 is maintained. 
36.	The non-statutory double patenting rejections have been maintained.  

Conclusion
37.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794





/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794